Citation Nr: 0012010	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  00-01 251	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from two rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.

In January 1998, a representative of the Board of Veterans 
Appeals (Board) advised the RO to withhold 20 percent of the 
past-due benefits which may become due.  By letters dated 
August 17, 1999 and December 3, 1999, the RO notified the 
claimant and the attorney representing him of the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for her service from the 20 percent of past-
due benefits withheld by the RO.  They were given 30 days 
within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  The attorney 
responded by letter dated December 30, 1999.  The question of 
whether the withheld benefits should be paid to the 
claimant's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision was rendered on July 19, 1996, 
denying entitlement to service connection for residuals of 
injuries to the low back, neck, and left leg.

2.  The notice of disagreement which preceded the Board's 
July 1996 decision was received by the RO in January 1993.

3.  In January 1997, the veteran entered into a fee agreement 
with the attorney to represent the veteran before the United 
States Court of Veterans Appeals (now, the United States 
Court of Appeals for Veterans Claims, hereinafter referred to 
as the Court) concerning the matters decided by the Board in 
its July 1996 decision.

4.  In November 1997, the veteran and the attorney entered a 
fee agreement which provided a fee for the attorney to 
represent the veteran before VA and the Board on the matters 
decided by the Board in its July 1996 decision, and another 
matter.

5.  The attorney filed the January 1997 and November 1997 fee 
agreements with the Board in December 1997.

6.  The fee agreement signed by the parties in January 1997 
provides that the legal services specified therein are 
provided at no cost to the client, but that the Court may 
order VA to pay attorney's fees and litigation expenses 
incurred by the attorney pursuant to the Equal Access to 
Justice Act (EAJA).

7.  VA agreed to pay the attorney an EAJA fee of $5,920.08.

8.  The fee agreement signed by the parties in November 1997 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past due benefits awarded to the 
veteran, such fee to be paid by VA from past-due benefits.

9.  Past-due benefits are payable based on the RO's May 10, 
1999, rating decision which granted entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and awarded a rating of 20 percent, effective from September 
30, 1992.

10.  Past-due benefits are payable based on the RO's November 
10, 1999, rating decision which granted entitlement to 
service connection for cervical spinal stenosis with 
radiculopathy, and awarded a rating of 60 percent, effective 
from September 30, 1992, granted entitlement to service 
connection for left knee arthritis and awarded a rating of 10 
percent, effective from September 30, 1992, and awarded an 
increased rating of 60 percent for degenerative disc disease 
of the lumbar spine, effective from March 27, 1997.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issues 
of entitlement to service connection for disabilities 
associated with a cervical spine disorder, a lumbar spine 
disorder, and arthritis of the left knee have been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits have not been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the attorney meets the criteria to charge a fee 
for her services before VA concerning the matters of 
entitlement to service connection for residuals of injuries 
to the neck, back, and left knee.  The Board issued a final 
decision on these matters in July 1996.  The Board's July 
1996 decision was preceded by an NOD filed in January 1993.  
As to the third requirement, the Board notes that the 
attorney was retained in January 1997, which was within one 
year after the July 1996 Board decision.

In this case, the veteran and the attorney have entered into 
two separate fee agreements.  The first, dated in January 
1997, provides in section 1 that the attorney will represent 
the client before the Court in his appeal from the July 19, 
1996, decision of the Board.  The agreement further provides, 
in section 5, that the legal services specified in section 1 
are provided at no cost to the client.  Section 6 indicates, 
however, that the Court may order VA to pay attorney's fees 
and litigation expenses incurred by the attorney pursuant to 
the Equal Access to Justice Act (EAJA).  The second, dated in 
November 1997, provides in section 1 that the attorney will 
represent the client before the Board and the VA RO, if 
necessary, in presenting his claims for entitlement to 
service connection for low back injury, residuals of a neck 
injury and residuals of a left leg injury and secondary 
service connection for a left knee condition.  This agreement 
further provides, in section 4, that the client agrees to pay 
the attorney a fee contingent upon the outcome of the matter 
described in section 1, in the amount of 20 percent of the 
gross amount of any past-due VA benefits recovered.  

The January 1997 and the November 1997 fee agreements 
provided for the payment of a fee of 20 percent of the total 
amount of any past-due benefits awarded on the basis of the 
veteran's claims, to be paid directly by VA from the award.  
The Board advised the RO to withhold payment of 20 percent of 
any past-due benefits awarded pending review of the attorney 
fee agreement by the Board.  

Although the attorney meets the requirements to charge a fee 
for services before VA concerning the issues that led to the 
payment of past-due benefits, she does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of her fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.

In this case, the record reflects that the attorney filed the 
January 1997 and November 1997 fee agreements with the Board 
in December 1997.  Past-due benefits are payable based on the 
RO's May 10, 1999, rating decision which granted entitlement 
to service connection for degenerative disc disease of the 
lumbar spine and awarded a rating of 20 percent, effective 
from September 30, 1992.  Also, past-due benefits are payable 
based on the RO's November 10, 1999, rating decision which 
granted entitlement to service connection for cervical spinal 
stenosis with radiculopathy, awarding a rating of 60 percent, 
effective from September 30, 1992, granted entitlement to 
service connection for left knee arthritis, awarding a rating 
of 10 percent, effective from September 30, 1992, and awarded 
an increased rating of 60 percent for degenerative disc 
disease of the lumbar spine, effective from March 27, 1997.  
The benefits were awarded for the same matter for which the 
attorney's representation had been retained and in the same 
matter for which benefits had been denied by the Board in its 
final decision dated in July 1996.  The fee agreement 
provides for a contingent fee of 20 percent of past due 
benefits.  However, in this case, the attorney has been paid 
a EAJA fee of $5,908.28 for representing the veteran before 
the Court concerning the same matters for which she proposes 
to have a fee paid directly from VA from past-due benefits 
withheld.

In a precedent opinion, VA's General Counsel concluded that 
§ 506(c) of the Federal Courts Administration Act of 1992 
(FCAA), Pub. L. No. 102-575 (Oct. 29, 1992) provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the 
claimant's attorney refunds to the claimant the amount of the 
smaller fee."  The attorney must keep only the larger of the 
fees recovered, and must refund the amount of the smaller fee 
to the claimant in accordance with § 506(c) of the FCAA.  The 
General Counsel also concluded that there is no authority for 
the Board to take any action, such as offset of the amount of 
EAJA fees, to ensure that, in the event an attorney is 
awarded EAJA fees and fees from past-due benefits, the 
attorney refunds to the claimant the amount of the smaller 
fee.  VAOPGCPREC 12-97  (O.G.C. Prec. 12-97).

In this case, the attorney's December 1999 statement and the 
two fee agreements, read together, make it clear that the 
attorney represented the veteran concerning the matters 
involved in appeal of the Board's July 19, 1996, decision to 
the Court, and the subsequent remand of those matters to the 
Board and the RO.  Further, this statement and the fee 
agreements make it clear that the attorney drafted the 
documents so that she could retain both her fee under 
U.S.C.A. § 5904 and her fee under the EAJA, rather than being 
subject to the offset provision of the FCAA.  The January 
1997 and November 1997 fee agreements between the veteran and 
the attorney do not preclude payment of a total fee in excess 
of 20 percent of the amount of past-due benefits awarded.  
Specifically, they provide for a contingency fee of 20 
percent of past-due benefits plus the amount of any EAJA fee 
awarded.  The law is clear and states that the total fee 
payable cannot exceed 20 percent of the total amount of past-
due benefits awarded.  As the current fee agreement allows 
for a fee exceeding 20 percent of the total amount of past-
due benefits awarded, the fee agreement does not meet the 
requirement of 38 U.S.C.A. § 5904(d)(1) and 38 C.F.R. 
§ 20.609(h).  Consequently, although the attorney may charge 
a fee for her services in this matter, attorney fees may not 
be paid from past-due benefits awarded to the veteran.



ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


